DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Status
Claim 1 has been amended; support for the amendment can be found in claim 1 of the original specification.
Claims 11-19 are newly added; support for these claims can be found in claims 2-7 and 10, [0031] and [0072] of the original specification.
Claims 1-7 and 10-19 have been examined on the merits.


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 11-13, 15, 16 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Inoue et al. (US 2017/0288205 A1) hereinafter Inoue.

Regarding claim 1, Inoue discloses a secondary-battery negative electrode (Fig. 3A; element 200; [0105]) comprising: 

a negative electrode collector (Fig. 3A; element 201; [0105]); and 

a negative electrode active material layer (Fig. 3A; element 202; [0105]) provided on a surface (Fig. 3A) of the negative electrode collector (201), 

wherein the negative electrode active material layer (202) includes active material particles (Fig. 3B; element 203; [0109]); and amorphous carbon (Fig. 3B; element 204; “conductive additive”; “acetylene black”; [0109-0110]) which covers at least parts of surfaces (Fig. 3B) of the active material particles (203), 

at least a part of a surface of the amorphous carbon (204) is covered ([0107]; Fig. 1A and 3B) with a film (“metal oxide film”; [0107]; “film 102”; [0089]; Fig. 1A) having a lithium ion permeability (“transmit lithium ions”; [0089]), and 



It is the examiner’s position that the negative electrode active material layer (202) disclosed by Inoue will have at least a part of a surface of the amorphous carbon (204) covered with the film ([0109]; Fig. 1A and 3B) as Inoue discloses that the active material particles (203) are partially covered by the amorphous carbon (Fig. 3B) and are further covered by the film ([0109]). Thus, the film (102) will touch and therefore at least partially cover a surface of the amorphous carbon (204) as disclosed by Inoue ([0109]; Fig. 3B).
Regarding claim 2, Inoue discloses wherein the active material particles (203) are graphite particles ([0109]; [0084]).  

Regarding claim 3, Inoue discloses wherein the film (102) further contains a lithium compound ([0087]) containing the element M ([0087]), an element A ([0087]), and lithium (“an oxide film containing any one of these elements and lithium can be used”; [0087]), and the element A is oxygen.  

Regarding claim 5, Inoue discloses wherein the amorphous carbon (204) includes carbon black (“acetylene black”; [0110]).  

Regarding claim 6, Inoue discloses a secondary battery (“coin - type lithium ion battery 300”; [0159]) comprising: 

a positive electrode ([0159]); the negative electrode according to Claim 1 ([0160]); and a nonaqueous electrolyte ([0159]; [0162]) having a lithium ion conductivity.  


Regarding claim 11, Inoue discloses a secondary-battery negative electrode (Fig. 3A; element 200; [0105]) comprising: 

a negative electrode collector (Fig. 3A; element 201; [0105]); and 

a negative electrode active material layer (Fig. 3A; element 202; [0105]) provided on a surface (Fig. 3A) of the negative electrode collector (201), 

wherein the negative electrode active material layer (202) includes active material particles (Fig. 3B; element 203; [0109]); and amorphous carbon (Fig. 3B; element 204; “conductive additive”; “acetylene black”; [0109-0110]) which covers at least parts of surfaces (Fig. 3B) of the active material particles (203), 

at least a part of a surface of the amorphous carbon (204) is covered ([0107]; Fig. 1A, 3B) with a film (“metal oxide film”; [0107]; “film 102”; [0089]; Fig. 1A) having a lithium ion permeability (“transmit lithium ions”; [0089]), and 



It is the examiner’s position that the negative electrode active material layer (202) disclosed by Inoue will have at least a part of a surface of the amorphous carbon (204) covered with the film ([0109]; Fig. 1A and 3B) as Inoue discloses that the active material particles (203) are partially covered by the amorphous carbon (Fig. 3B) and are further covered by the film ([0109]). Thus, the film (102) will touch and therefore at least partially cover a surface of the amorphous carbon (204) as disclosed by Inoue ([0109]; Fig. 3B). Further, as the film (102) at least partially covers ([0109]) the active material particles (203) which are layered on the negative electrode collector (201), the film (102) at least partially covers the negative electrode collector (201).

Regarding claim 12, Inoue discloses wherein the active material particles (203) are graphite particles ([0109]; [0084]).  

Regarding claim 13, Inoue discloses wherein the film (102) further contains a lithium compound ([0087]) containing the element M ([0087]), an element A ([0087]), and lithium (“an oxide film containing any one of these elements and lithium can be used”; [0087]), and the element A is oxygen.  

claim 15, Inoue discloses wherein the amorphous carbon (204) includes carbon black (“acetylene black”; [0110]).  

Regarding claim 16, Inoue discloses a secondary battery (“coin - type lithium ion battery 300”; [0159]) comprising: 

a positive electrode ([0159]); the negative electrode according to Claim 1 ([0160]); and a nonaqueous electrolyte ([0159]; [0162]) having a lithium ion conductivity.  

Regarding claim 19, Inoue discloses a secondary-battery negative electrode (Fig. 3A; element 200; [0105]) comprising: 

a negative electrode collector (Fig. 3A; element 201; [0105]); and 

a negative electrode active material layer (Fig. 3A; element 202; [0105]) provided on a surface (Fig. 3A) of the negative electrode collector (201), 

wherein the negative electrode active material layer (202) includes active material particles (Fig. 3B; element 203; [0109]); and amorphous carbon (Fig. 3B; element 204; “conductive additive”; “acetylene black”; [0109-0110]) which covers at least parts of surfaces (Fig. 3B) of the active material particles (203), 



the film (102) contains an element M ([0087]), and the element M ([0087]) is at least one selected from the group consisting of Si, Zr, Al, V, Nb, Ti and Ta ([0087]),  

wherein the active material particles (203) essentially consist of graphite particles ([0084]; [0107]).

It is the examiner’s position that the negative electrode active material layer (202) disclosed by Inoue will have at least a part of a surface of the amorphous carbon (204) covered with the film ([0109]; Fig. 1A and 3B) as Inoue discloses that the active material particles (203) are partially covered by the amorphous carbon (Fig. 3B) and are further covered by the film ([0109]). Thus, the film (102) will touch and therefore at least partially cover a surface of the amorphous carbon (204) as disclosed by Inoue ([0109]; Fig. 3B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2017/0288205 A1) hereinafter Inoue as applied to claim 1 and 11 above and further in view of Lim et al. (US 2014/0186722 A1) hereinafter Lim.

Regarding claims 7 and 17, Inoue discloses all claim limitations of claims 1 and 11 as set forth above. Inoue fails to disclose wherein the nonaqueous electrolyte contains lithium bisfluorosulfonylimide. 

Lim discloses “a non-aqueous electrolyte solution including: i) a non-aqueous organic solvent including propylene carbonate (PC); and ii) lithium bis(fluorosulfonyl)imide (LiFSI)” ([0009]) for “a lithium secondary battery including: a cathode including a cathode active material; an anode including an anode active material; a separator disposed between the cathode and the anode; and the non-aqueous electrolyte solution” ([0010]) that “may improve high-temperature cycle characteristics, output characteristics after high-temperature storage, capacity characteristics, and swelling characteristics as well as low-temperature output characteristics”.

Lim and Inoue are analogous art from the same field of endeavor, namely the fabrication of secondary batteries comprising nonaqueous organic solvents and lithium salts. Therefore it would have been obvious to one of ordinary skill in the art to modified Inoue by employing the nonaqueous electrolyte of Lim in place of the electrolyte taught by Inoue. In doing so, one of ordinary skill in the art would reasonably expect to improve high and low temperature cycle, output, swelling and capacity characteristics of Inoue’s battery as recognized by Lim.

Claims 4, 10, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2017/0288205 A1) hereinafter Inoue as applied to claim 1 and 11 above and further in view of Sada et al. (US 20040023114 A1) hereinafter Sada.

Regarding claims 4 and 14, Inoue discloses all claim limitations of claims 1 and 11 as set forth above. Inoue further discloses that the desired objective of the invention “is to suppress the decomposition reaction of an electrolyte solution, which speeds up at high temperature, and to prevent a decrease in capacity in charge and discharge at high temperature so that the operating temperature range of a lithium ion battery or a lithium ion capacitor is extended” ([0014]). However, Inoue fails to disclose wherein the2Application No.: 16/576,214Docket No.: P190920US00 amorphous carbon includes fired pitch.  

Sada discloses a negative electrode active material particle that “significantly retards the decomposing reaction of the nonaqueous electrolyte solution and the lithium salt occurring at the anode during the charge cycle to enable the charge and discharge cycle life to be improved and also the gas evolution due to the above decomposition reaction to be prevented” ([0026]). As the 

Sada and Inoue are analogous art from the same field of endeavor, namely the fabrication of negative electrode active materials designed to reduce electrolyte decomposition reactions. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Inoue by employing the graphite particles covered in pitch taught by Sada as the negative electrode active material of Inoue. In doing so, one of ordinary skill would reasonably expect to further reduce decomposition of the electrolyte at the negative electrode as taught by Sada, and desired by Inoue.

Regarding claims 10 and 18, modified Inoue discloses all the claim limitations of claims 4 and 14 as set forth above. Modified Inoue further discloses wherein the amorphous carbon (204) further includes carbon black (“acetylene black”; [0110]).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, and 10-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.K./Examiner, Art Unit 1728       

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728